DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/22 has been entered.
Response to Amendment
This Office Action is in response to Applicant’s amendments filed 3/8/22 wherein claims 1, 2, 10, 11, 36, and 45 are amended, no new claims have been canceled, and claims 51 and 52 are newly added. Therefore, claims 1-13, 16, 29-31, 34-36, and 45-52 are currently pending in the application.
 The Applicant’s amendments to the drawings filed 3/8/2022 have overcome each and every drawing objection previously set forth in the Final Rejection dated 12/13/21. Therefore, each and every drawing objection previously set forth in the Final Rejection dated 12/13/21 is withdrawn at this time. The replacement drawings dated 3/8/2022 are accepted by the Examiner.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Final Rejection dated 12/13/21. Therefore, each and every claim objection previously set forth in the Final Rejection dated 12/13/21 is withdrawn at this time.
The Applicant’s argument regarding the 35 U.S.C. § 112(a) rejection of claim 48 is persuasive. Therefore, the rejection of claim 48 under 35 U.S.C. § 112(a) is withdrawn at this time.
The Applicant’s amendment to the claims has overcome the rejection of claim 45 under 35 U.S.C. § 112(b). Therefore, the rejection of claim 45 under 35 U.S.C. § 112(b) is withdrawn ta this time. 
Response to Arguments
Independent Claim 1 
Applicant's arguments, pages 10-12, filed 3/8/2022 have been fully considered but they are not persuasive. 
The Applicant has amended independent Claim 1 to recite:
“said neck region being configured to seal around an outermost surface of a shaft of said patient interface fitting when said Luer lock connector is coupled to said patient interface” and “wherein, an inner surface of said neck region forms a seal with said outermost surface of said shaft of said patient interface fitting when said second portion and said patient interface fitting are coupled.”
The Applicant alleges the following regarding the 35 U.S.C. § 102(a)(1) rejection under Colman (US 8,925,970):
“the secondary female section 306” engages with an outer surface the secondary male section 316” positioned within the primary Luer male connector 302”. The “neck region” as cited by the Office Action does not seal around an “outermost surface” of the shaft of the patient interface.”
The Examiner has fully considered the argument but has not found it to be unpersuasive. Colman reads upon the newly amended claim 1 because of the following:
“said neck region (see Fig. C on page 11 in the Final Rejection dated 12/13/2021) being configured to seal (see Col. 20, lines 19-56 “sealing tip 370”) around an outermost surface (see at 370 in Fig. 3C which is the outermost surface of the shaft) of a shaft (316”) of said patient interface fitting (see at 316” in Fig. 3C) when said Luer lock connector is coupled to said patient interface (304”)” and “wherein, an inner surface (see at the annotated “Neck region” in Fig. C on page 11 in Final Rejection dated 12/13/2021) of said neck region (see Fig. C on page 11 in the Final Rejection dated 12/13/2021) forms a seal (see Col. 20, lines 19-56 “sealing tip 370”) with said outermost surface (see at 370 in Fig. 3C) of said shaft (316”) of said patient interface fitting (see at 316” in Fig. 3C) when said second portion (see Figs. A and B on pages 9-10 in the Final Rejection dated 12/13/2021) and said patient interface fitting are coupled.”
Based on the Examiner’s application of the prior art to the newly amended claim above, the Examiner can determine that the annotated neck region does seal around an outermost surface of the shaft of the patient interface fitting. Therefore, the Applicant’s argument that Colman does not teach the newly amended claim 1 is found to be unpersuasive.
Dependent Claims 2-13, 16, 29-31, 34-36, and 45-50 
Applicant's arguments, pages 12-14, filed 3/8/2022 have been fully considered but they are not persuasive. The Examiner finds the Applicant’s arguments regarding the dependent claims 2-13, 16, 29-31, 34-36, and 45-50 to be unpersuasive because the Applicant has alleged that each dependent claim depends from independent claim 1 and includes all the limitations of independent claim 1. Based on the aforementioned reasoning on why Claim 1 is unpersuasive, the Examiner finds the further arguments to be unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-12, 31 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites “said outer surface of said shaft”. It is unclear to the Examiner if this is the same “surface” as the recited “an outermost surface” recited in claim 1, line 13. For the purpose of examination, the limitation “said outer surface of said shaft” will be interpreted as “said outermost surface of said shaft”.
Claim 10, line 2 recites “said outer surface of said shaft”. It is unclear to the Examiner if this is the same “surface” as the recited “an outermost surface” recited in claim 1, line 13. For the purpose of examination, the limitation “said outer surface of said shaft” will be interpreted as “said outermost surface of said shaft”.
Claim 11, line 2 recites “said outer surface of said shaft”. It is unclear to the Examiner if this is the same “surface” as the recited “an outermost surface” recited in claim 1, line 13. For the purpose of examination, the limitation “said outer surface of said shaft” will be interpreted as “said outermost surface of said shaft”.
Claim 12 is rejected as being dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 31, lines 2-3 recites “said outer surface of said patient interface fitting”. It is unclear to the Examiner if this is the same “surface” as the recited “an outermost surface” recited in claim 1, line 13. For the purpose of examination, the limitation “said outer surface of said patient interface fitting” will be interpreted as “said outermost surface of said shaft of said patient interface fitting”.
Claim 35, line 1 recites “said second portion”. It is unclear to the Examiner if “said second portion” is the second portion of the body as recited in claim 1, line 3 or if it is the second portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said second portion” will be interpreted as “said second portion of said second end”.
Claim 35, line 2 recites “said first portion and said first portion”. It is unclear to the Examiner if “said first portion and said first portion” is the first portion of the body as recited in claim 1, line 3 or if it is the first portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said first portion and said first portion” will be interpreted as “said first portion of said second end and said first portion of said second end”.
Claim 35, line 3 recites “said second portion”. It is unclear to the Examiner if “said second portion” is the second portion of the body as recited in claim 1, line 3 or if it is the second portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said second portion” will be interpreted as “said second portion of said second end”.
Claim 35, line 3 recites “said first portion”. It is unclear to the Examiner if “said first portion” is the first portion of the body as recited in claim 1, line 3 or if it is the first portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said first portion” will be interpreted as “said first portion of said second end”.
Claim 35, lines 3-4 recites “said second portion”. It is unclear to the Examiner if “said second portion” is the second portion of the body as recited in claim 1, line 3 or if it is the second portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said second portion” will be interpreted as “said second portion of said second end”.
Claim 35, line 4 recites “said first portion”. It is unclear to the Examiner if “said first portion” is the first portion of the body as recited in claim 1, line 3 or if it is the first portion of the second end as recited in claim 34 lines 1-2. Therefore, for the purpose of examination, the limitation “said first portion” will be interpreted as “said first portion of said second end”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 16, 46-47, and 51-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colman (US 8,925,970).
With regards to claim 1, Colman discloses (Fig. 3C) a Luer lock (300”) for use in an insufflation system (See Col. 1, lines 11-15 “Luer connectors configured to provide essentially undisturbed gas flow” and claim 1 “a respiratory gas sampling and/or delivery tubing systems”), said Luer lock connector comprising:
a body (302”) comprising a first portion (See Examiner annotated Fig. 3C below, hereinafter referred to as Fig. A), a second portion (See Fig. A) and an interior region (310”), the first portion forming a first end (See Examiner annotated Fig. 7 below, hereinafter referred to as Fig. B below. Although Fig. 7 shows a different embodiment, one skilled in the art would be able to determine that the Luer lock connector shown in Fig. 3C has an analogous structure as the Luer lock connector shown in Fig. 7. For example, 302” and 1002 are both primary Luer male connectors and 304” and 1004 are primary Luer female connectors. Therefore, the Luer lock connector shown in Fig. 3C would have an first end analogous to the first end annotated in Fig. B below) of the body and the second portion forming a second end (See at 308” in Fig. 3C) of the body; 

    PNG
    media_image1.png
    749
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    740
    media_image2.png
    Greyscale

said interior region defining a gases flow passageway (See Col. 1, lines 11-15 “Luer connectors configured to provide essentially undisturbed gas flow”, claim 1 “a respiratory gas sampling and/or delivery tubing systems”, and Col. 20, lines 19-56 “first inner fluid flow channel 310”… ”) allowing insufflation gases to flow through said body from said end to said second end; and
said first portion being configured to be coupled to a tubing arrangement at said first end (Although Fig. 3C does not show that the first portion being configured to be coupled to a tubing arrangement, one of skill in the art would be able to determine that the embodiment shown in Fig. 7 has an analogous structure. For example, 302” and 1002 are both primary Luer male connectors, 304” and 1004 are primary Luer female connectors, and see Fig. B above. Fig. 7C shows 1002 coupled to a tubing arrangement 810. Therefore, similarly 302” could be configured to be coupled to a tubing arrangement.) and said second portion being configured to be coupled to a patient interface (304”) at said second end (See Col. 20, lines 19-56 and “a connection point”);
wherein, said second portion is configured to be coupled to a patient interface fitting (See at 316” in Fig. 3C) of said patient interface at said second end (See Col. 20, lines 19-56 “a connection point”), said second portion comprising an opening (See Examiner annotated Fig. 3C, below hereinafter referred to as Fig. C) and a neck region (See Fig. C below), said neck region being configured to seal (See Col. 20, lines 19-56 “sealing tip 370”) around an outermost surface (370) of a shaft (316”) of said patient interface fitting when said Luer lock connector is coupled to said patient interface (See Col. 20, lines 19-56 “a connection point”); and 

    PNG
    media_image3.png
    774
    581
    media_image3.png
    Greyscale

wherein an inner surface (See at the annotated neck region in Fig. 3C) of said neck region forms a seal (See Col. 20, lines 19-56 “sealing tip 370”) with said outermost surface of said shaft of said patient interface fitting when said second portion and said patient interface fitting are coupled (See Col. 20, lines 19-56).
With regards to claim 2, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that said seal (See Col. 20, lines 19-56 “sealing tip 370) between the second end (See at 308” in Fig. 3C) and said outer surface (370) of said shaft (316”) of said patient interface fitting (See at 316” in Fig. 3C) is the only seal between the patient interface (306”) and said second end.
With regards to claim 16, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that said second end (See at 308” in Fig. 3C) further comprises a ring-shaped seal (See Col. 20, lines 19-56 “Sealing tip 370…it may be made of, for example, an O-ring”) being disposed in use between an end (312”) of said patient interface fitting (See at 316” in Fig. 3C) and an annular flange (360”) on an inner surface (See at 360” in Fig. 3C) of said second end.
With regards to claim 46, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that the Luer lock connector (300”) does not include a threadable engagement (see Col. 31, lines 48-55 “the Luer connectors, according to embodiment of the invention, can either be of normal Luer or slip Luer, i.e. with external thread or without external thread respectively.” Therefore, the embodiment shown in Fig. 3C could be manufactured such that it does not include threadable engagement.).
With regards to claim 47, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that the neck region (See Fig. C above) of the second portion (See Fig. A above) does not include threads (See Fig. 3C, which shows that the neck region of the second portion does not include threads).
With regards to claim 51, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that the neck region (see Fig. C above) extends inwardly towards the interior region (310”).
With regards to claim 52, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that a diameter (see near “first diameter” within the Examiner annotated Fig. 3C below; hereinafter referred to as Fig. E) of the neck region (see Fig. E below) is smaller than a diameter (see “second diameter” within Fig. E below) of the opening (see Fig. E below) of the second portion (see Fig. A above)

    PNG
    media_image4.png
    736
    535
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-13, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of Kusz et al. (US 2012/0284991; hereinafter Kusz).
With regards to claim 3, Colman discloses the claimed invention of claim 1, however Colman is silent with regards to said second end further comprises a confined area.
Nonetheless, Kusz teaches (Figs. 1a-1d) that said second end (See Examiner annotated Fig. 1b below, hereinafter referred to as Fig. D) further comprises a confined area (12B).

    PNG
    media_image5.png
    738
    579
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the Luer lock connector of Colman with a teaching of Kusz such that the second end further comprises a confined area. One of ordinary skill in the art would have been motivated to make this modification, as Kusz teaches that by using this structural arrangement, it is advantageously possible to provide multiple adapters having different characteristics and adapted for different uses, but similarly configured to mate with the connector using a reliable locking engagement (See [0047-0048] of Kusz).
	The Luer lock connector of Colman modified in view of Kusz will hereinafter be referred to as the Luer lock connector of Colman and Kusz.
With regards to claim 4, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, and Colman further teaches (Fig. 3C) that said opening (see Fig. E reiterated below) comprises an inner diameter varying from a first diameter (See Fig. E reiterated below) proximal to said neck region (See Fig. E reiterated below) to a second diameter distal from said neck region, the first diameter being less than the second diameter (See Fig. E reiterated below, which shows the first diameter being less than the second diameter).

    PNG
    media_image4.png
    736
    535
    media_image4.png
    Greyscale

With regards to claim 5, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, Colman further teaches (Fig. 3C) that said opening (See Fig. E above) is adapted to receive and guide said patient interface fitting (See at 316” in Fig. 3C) during insertion into said second end (See at 308” in Fig. 3C) (See Col. 20, lines 19-56).
With regards to claim 8, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, however Colman is silent with regards to said confined area is adapted to receive and retain said patient interface fitting when said Luer lock connector and said patient interface fitting are coupled.
Nonetheless, Kusz further teaches (Figs. 1a-1d) that said confined area (12b) is adapted to receive and retain said patient interface fitting (14) when said Luer lock connector and said patient interface fitting are coupled (See [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the Luer lock connector of Colman and Kusz with a further teaching of Kusz such that the confined area is adapted to receive and retain said patient interface fitting when said Luer lock connector and said patient interface fitting are coupled. One of ordinary skill in the art would have been motivated to make this modification, as Kusz teaches that using this structural arrangement, it is advantageously possible to provide multiple adapters having different characteristics and adapted for different uses, but similarly configured to mate with the connector using a reliable locking engagement (See [0047-0048] of Kusz).
With regards to claim 9, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 8, however, Colman is silent with regards to said patient interface fitting comprises a flanged end portion and said confined area is adapted to receive and retain said flanged end portion when said Luer lock connector and said patient interface fitting are coupled.
Nonetheless, Kusz teaches (Figs. 1a-1d) said patient interface fitting (14) comprises a flanged end portion (14a) (See [0047] “a peripheral projection 14a in the form of a flange”) and said confined area (12b) is adapted to receive and retain said flanged end portion when said Luer lock connector and said patient interface fitting are coupled (See [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the patient interface fitting of the Luer lock connector of Colman and Kusz with a further teaching of Kusz such that said patient interface fitting comprises a flanged end portion and said confined area is adapted to receive and retain said flanged end portion when said Luer lock connector and said patient interface fitting are coupled. One of ordinary skill in the art would have been motivated to make this modification, as Kusz teaches that using this structural arrangement, it is advantageously possible to provide multiple adapters having different characteristics and adapted for different uses, but similarly configured to mate with the connector using a reliable locking engagement (See [0047-0048] of Kusz).
With regards to claim 10, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, and Colman further teaches (Fig. 3C) that said neck region (See Fig. C above) conforms around said outer surface (370) of said shaft (316”) of said patient interface fitting (See at 316” in Fig. 3C) to form said seal (See Col. 20, lines 19-56 “sealing tip 370”) when said second end (See at 308” in Fig. 3C) and said patient interface fitting are coupled (See Col. 20, lines 19-56).
With regards to claim 11, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 10, and Colman further teaches (Fig. 3C) that said seal (See Col. 20, lines 19-56 “sealing tips 370”) is formed only between said neck region (See Fig. C above) and said outer surface (370) of said shaft (316”) of said patient interface fitting (See at 316” in Fig. 3C).
With regards to claim 12, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 10, and Colman further teaches (Fig. 3C) said patient interface fitting (See at 316” in Fig. 3C) comprises a shaft portion (316”) and said neck region (See Fig. C above) conforms around an outer surface (370) of said shaft portion to form said seal (See Col. 20, lines 19-56 “sealing tip 370”) when said second end (See at 308” in Fig. 3C) and said patient interface fitting are coupled (See Col. 20, lines 19-56).
With regards to claim 13, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, and Colman further teaches (Fig. 3C) that said second end (See at 308” in Fig. 3C) comprises an inner diameter (See at the “second diameter” in Fig. E above) which is larger or the same as an inner diameter (See at d2 in Fig. 3C) of said patient interface fitting (See at 316” in Fig. 3C).
With regards to claim 45, the Luer lock connector of Colman discloses the claimed invention of claim 1, however Colman is silent with regards to said neck region is intermediate of said opening and said confined area.
Nonetheless, Kusz teaches a confined area (12b), wherein said neck region (See Examiner annotated Fig. 1b, hereinafter referred to as Fig. F) is intermediate of said opening (See Fig. F) and said confined area (see Fig. F below).

    PNG
    media_image6.png
    666
    886
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the Luer lock connector of Colman with a teaching of Kusz such that said neck region is intermediate of said opening and said confined area. One of ordinary skill in the art would have been motivated to make this modification, as Kusz teaches that using this structural arrangement, it is advantageously possible to provide multiple adapters having different characteristics and adapted for different uses, but similarly configured to mate with the connector using a reliable locking engagement (See [0047-0048] of Kusz).
Claims 6-7 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman and Kusz as applied to claim 3 above, and in further view of Kunishige et al. (JP 2015051094A; hereinafter Kunishige).
Please note the machine translated Kunishige was provided as a Foreign Reference with the Non-Final dated 4/12/2021.
With regards to claim 6, the Luer lock connector of Colman and Kusz teaches the claimed invention of claim 3, however, Colman is silent with regards to said neck region is adapted to deform to allow passage of said patient interface fitting.
Nonetheless, Kunishige teaches a Luer lock connector (Fig. 1A, #1) comprising:
a first end (Fig. 1A, #12), a second end (Fig. 1A, #20); 
wherein the second end comprises: 
an opening (Fig. 1B, near #22) and a neck region (See Fig. 1A, #26); and wherein the neck region is adapted to deform to allow passage of a patient interface fitting (See Fig. 4A-C, #7)(See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.” Therefore, when the neck region is comprised of soft material having rubber elasticity it would be adapted to deform to allow passage of a patient interface fitting.)
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer lock connector of Colman and Kusz with a teaching of Kunishige such that the second end comprising a neck region is made of a soft material such that it is adapted to deform to allow passage of said patient interface fitting as taught by Kunishige. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer lock connector of a soft material having rubber elasticity allows for the Luer lock connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer lock connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
The Luer lock connector of Colman and Kusz modified in view of Kunishige will hereinafter be referred to as the Luer lock connector of Colman, Kusz, and Kunishige. 
With regards to claim 7, the Luer lock connector of Colman, Kusz, and Kunishige teaches the claimed invention of claim 6, and Colman further teaches (Figs. 3C) that said patient interface fitting (See at 316” in Fig. 3C) comprises a flanged end portion (See Examiner annotated Fig. 3C below, hereinafter referred to as Fig. G) and said neck region (See Fig. E above) is adapted to deform to allow passage of said flanged end portion (The neck region as modified in the rejection of claim 6  above is now made of a material that is deformable which would allow passage of the flanged end portion, see rejection of claim 6 above).

    PNG
    media_image7.png
    728
    565
    media_image7.png
    Greyscale

With regards to claim 48, the Luer lock connector of Colman, Kusz, and Kunishige teaches the claimed invention of claim 7, and Colman further teaches (Fig. 3C) that the neck region (See Fig. G above) is longer than the flanged end portion (See Fig. G above) (Fig. G above shows that the neck region is longer than the flanged end portion).
With regards to claim 49, the Luer lock connector of Colman, Kusz, and Kunishige teaches the claim invention of claim 7, and Colman further teaches (Fig. 3C) that an open end (See Examiner annotated Fig. 7 below, hereinafter referred to as Fig. H below. Although Fig. 7 shows a different embodiment, one skilled in the art would be able to determine that the Luer lock connector shown in Fig. 3C has an analogous structure as the Luer lock connector shown in Fig. 7. For example, 302” and 1002 are both primary Luer male connectors and 304” and 1004 are primary Luer female connectors. Therefore, the Luer lock connector shown in Fig. 3C would have an analogous open end as shown in Fig. H below) of the first portion (See Fig. H) can be spaced apart from the flanged end portion (See Fig. H) of the patient interface (Fig. 7, shows patient interface 704 which is analogous to patient interface 304”).

    PNG
    media_image8.png
    468
    795
    media_image8.png
    Greyscale
 
Claims 29, 31, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of Kunishige.
Please note the machine translated Kunishige was provided as a Foreign reference with the Non-Final dated 4/12/2021.
With regards to claim 29, Colman discloses the claimed invention of claim 1, and Colman further discloses (Fig. 3C) that said second end (See at 308” in Fig. 3C) comprises one or more ridges (360”) on an inner surface (See the inner surface at 360” in Fig. 3C).
However, Colman is silent with regards to the second end comprising a flexible material.
Nonetheless, Kunishige teaches a second end (Fig. 1A, #20) comprises a flexible material (See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer lock connector of Colman with a teaching of Kunishige such that the second end is made of a soft material. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer lock connector of a soft material having rubber elasticity allows for the Luer lock connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer lock connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
The Luer lock connector of Colman modified in view of the teaching of Kunishige will hereinafter be referred to as the Luer lock connector of Colman and Kunishige. 
With regards to claim 31, the Luer lock connector of Colman and Kunishige teaches the claimed invention of claim 29, and Colman further teaches (Fig. 3C) that said one or more ridges (360”) are configured to be coupled to a mating structure (See at 370 in Fig. 3C) arranged on said outer surface (370”) of said patient interface fitting (See at 316” in Fig. 3C) (See Col. 20, lines 20-56).
With regards to claim 36, Colman discloses the claimed invention of claim 1, however, Colman is silent with regards to said second end comprises a flexible material and an inner diameter of said second end undergoes a deformation or expansion in cross section when said second end and said patient interface fitting are coupled, said deformation or expansion providing a sealing force forming said seal between the second end and said patient interface fitting.
Nonetheless, Kunishige teaches a Luer lock connector (Fig. 1A, #1) with a second end (Fig. 1A, #20) that comprises a flexible material (See [0027] “the second insertion portion 20 (including male screw 26) is made of a hard material” but [0052] recites “the second insertion portion 20 (including male screw 26) is made of a hard material. It can also be made of a soft material having rubber elasticity.”) and an inner diameter (Fig. 1B, #22) of said second end undergoes a deformation or expansion (See Fig. 4A-4C where the male connector is being inserted into second end #20, Kunishige teaches that the first end which is comprised of soft material deforms upon insertion of a male Luer connector, see [0049], therefore when the second end is made of the same material and also has a male Luer connector inserted into it someone of ordinary skill would understand that it would also deform or expand) in cross section when said second end and a patient interface fitting (See Fig. 4A, #7) are coupled (See Fig. 4A-4C), said deformation or expansion providing a sealing force forming said seal (See [0042] “the double female connector 1 and the second male connector 7 are connected in a fluid tight manner”) between the second end and said patient interface fitting.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer lock connector of Colman with a teaching of Kunishige such that the second end comprises a flexible material and an inner diameter of said second end undergoes a deformation or expansion in cross section when said second end and said patient interface fitting are coupled, said deformation or expansion providing a sealing force forming said seal between the second end and said patient interface fitting. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer lock connector of a soft material having rubber elasticity allows for the Luer lock connector to be elastically stretched and diameter-expanded in the circumferential direction such that other connectors can be coupled to the Luer lock connector (See [0026] and Figs. 4A-4C of machine translated Kunishige).
Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of Guala et al. (US 5,500,003; hereinafter Guala).
Note that Guala has been provided in the PTO-892 Form mailed with the Non-Final dated 4/12/2021.
With regards to claim 30, the Luer lock connector of Colman discloses the claimed invention of claim 1, however, Colman is silent with regards to said second end is configured to be more flexible or softer than said first end.
Nonetheless, Guala teaches a Luer lock connector (Fig. 2, #1) comprising a second end (Fig. 2, adjacent to #4) that comprises a flexible material (See Col. 3, lines 1-13 “a first tubular connector 2... The first tubular connector is formed by a single piece of relatively elastic, flexible and soft plastic material”. The first tubular connector is a component of the second end.) or softer than said first end (Fig. 2, adjacent to #11)(See Col. 3, lines 14-26 “a first annular radial flange 7 made of a moulded plastic material which is more rigid and resistant than the material of the tubular connector 2...a second radial annular flange 10, which is also made of a rigid and resistant plastic material”. The second radial annular flange #10 is a component of the first end as can be seen in Figure 2. Therefore, the second end is more rigid as it is comprised of a plastic material which is more rigid than the material of tubular connector 2 which comprises the second end.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second end of the Luer lock connector of Colman with a teaching of Guala such that the second end is comprised of a material that is configured to be more flexible or softer than the first end. One of ordinary skill in the art would have been motivated to make this modification, as by manufacturing a second end of a Luer lock connector that is sufficiently flexible allows it to be adapted to fit different Luer lock connectors to guarantee a perfect tightness under pressure and thus improve operative functionality of the device (See Col. 2, lines 13-24 of Guala).
With regards to claim 34, the Luer lock connector of Colman discloses the claimed invention of claim 1, however, Colman is silent with regards to said second end comprising a first portion made of a rigid material and a second portion made of a flexible material.
Nonetheless, Guala teaches a second end (Fig. 2, adjacent to #4) that comprises a first portion (Fig. 2, #7) made of a rigid material (See Col. 3, lines 14-26 “a first annular radial flange 7 made of a moulded plastic material which is more rigid and resistant than the material of the tubular connector 2”) and a second portion (Fig. 2, #2) made of a flexible material (See Col. 3, lines 1-13 “a first tubular connector 2...The first tubular connector is formed by a single piece of relatively elastic, flexible and soft plastic material”.).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the Luer lock connector of Colman with a teaching of Guala such that the second end comprises a first portion made of a rigid material and a second portion made of a flexible material. One of ordinary skill in the art would have been motivated to make this modification, as by manufacturing a second end of a Luer lock connector that is sufficiently flexible allows it to be adapted to fit different Luer lock connectors to guarantee a perfect tightness under pressure and thus improve operative functionality of the device (See Col. 2, lines 13-24 of Guala).
The Luer lock connector of Colman modified in view of Guala will hereinafter be referred to as the Luer lock connector of Colman and Guala.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman, and Guala as applied to claim 34 above, and further in view of Thompson (US 2013/0218112).
With regards to claim 35, the Luer lock connector of Colman and Guala teaches the claimed invention of claim 34, however, Colman is silent with regards to the second portion is overmoulded over said first portion and said first portion comprises one or more gaps allowing said second portion to form one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion.
Nonetheless, Thompson teaches that it is common to use the process of overmoulding to create a second portion (Fig. 3, #306) which is overmoulded (See [0029] “The skirt 306 of the connector 300 may be overmolded such that the fingers 314 have the same, greater, or lesser diameter as the diameter of the overmold 350.”) over said first portion (Fig. 3, #314) and said first portion comprises one or more gaps (Fig. 3, #324 and [0028] “the formed spaces 324 are filled with a material M...and overmolding material M’”) to form one or more ridges (Fig. 3, #350 and [0029] “overmold M can be flush along the inner or outer peripheries, 328, 330, or that the fingers 314 can be fully encapsulated or enveloped by the overmold M.”) on an inner surface (See [0030] “lateral sides of fingers 314 as well”) of said first portion when said second portion is overmoulded over said first portion.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to manufacture the second portion of the Luer lock connector of Colman and Guala with a teaching of Thompson such that by overmoulding the second portion over said first portion and said first portion comprises one or more gaps allowing said second portion to form one or more ridges on an inner surface of said first portion when said second portion is overmoulded over said first portion. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer lock connector by overmoulding increases the pull-out strength of the connector and an increase in pull-out strength allows for fluid-handling devices to be removed and coupled repeatedly without disengaging or separating other components (See [0032] of Thompson).
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colman as in view of Thompson.
Note that Thompson has been provided in the PTO-892 Form mailed with the Non-Final dated 4/12/2021.
With regards to claim 50, the Luer lock connector of Colman discloses the claimed invention of claim 1, however, Colman is silent with regards to a portion of an inner surface of the second portion is configured to engage with a portion of an outer surface of the first portion.
Nonetheless, Thompson teaches (Fig. 3) a portion of an inner surface of the second portion (306) is configured to engage with a portion of an outer surface of the first portion (314) (See [0029] and Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the Luer lock connector of Colman with a teaching of Thompson such that the Luer lock connector is formed via overmolding such that a portion of an inner surface of the second portion is configured to engage with a portion of an outer surface of the first portion. One of ordinary skill in the art would have been motivated to make this modification, as manufacturing a Luer lock connector by overmoulding increases the pull-out strength of the connector and an increase in pull-out strength allows for fluid-handling devices to be removed and coupled repeatedly without disengaging or separating other components (See [0032] of Thompson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liebe et al. (US 9,907,944) see Figs. 3A-3B.
Razack (US 2010/0036329) see Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /NILAY J SHAH/Primary Examiner, Art Unit 3783